JBierly, C. J.
The Judge of the Marion Superior Court, Room 5, on June 29, 1960 overruled appellant’s motion for a new trial in said cause. On September 16, 1960, following an unsuccessful attempt to make settlement of the cause of action, appellant filed a Praecipe for the entire record in this cause in said Superior Court, Room 5, with the Clerk of said court, looking to an appeal of said cause.
On September 27, 1960, appellant filed a Petition for Extension of Time To File Transcript of the Record, which Petition was resisted by appellee’s Objections to Appellant’s Petition for Extension of Time To File Transcript and Assignment of Errors, and in addition thereto, incorporated a Motion To Dismiss Appeal, with an appended memorandum filed September 30, 1960. Timely proof of service of notice was shown in each case. Appellant filed no answer to appellee’s Motion To Dismiss.
Prior to any action by this court on appellant’s Petition for Extension of Time To File Transcript and Assignment of Errors, Objections thereto, filed by appellee, and on appellee’s Motion To Dismiss cause of action, the appellant, on October 17, 1960, filed a written “Dismissal of Appeal.” Notice of this action was served upon the attorney for appellee on same date.
Appellee’s having filed no reply to Appellant’s Dismissal of Appeal, and, having heretofore filed a Motion To Dismiss Appeal, apparently offers no objections to appellant’s dismissal of action.
And it appearing to the court that appellee is in agreement with the appellant to the effect that this cause be dismissed, the court now finds that appellant’s Motion for Dismissal of action should be sustained.
*219And the court now dismisses said cause of action with costs, if any, taxed against appellant.
.Note. — Reported in 169 N. E. 2d 619.